DETAILED ACTION

Claim Status
Claims 1-3, 5, 7-11, 13-14, 16-22 is/are pending.
Claims 1-3, 5, 7-11, 13-14, 16-22 is/are rejected.
Claims 4, 6, 12, 15 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5, 7-11, 13-14, 16-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 13, 22 are vague and indefinite because the confusing use of the term “comprising”, multiple occurrences of the term “or”, and commas in the phrase “ball clay, or anhydrous kandite clay comprising metakaolin, or fully calcined kaolin, or a combination thereof” makes it unclear that the “fully calcined kaoline” is related to the “anhydrous kandite clay” member of the Markush, or whether “fully calcined kaoline” is a separate member of the Markush group.  If the fully calcined kaoline” is intended to represent a separate member of the Markush group, proper Markush group language and punctuation should be used -- for example, “…ball clay, anhydrous kandite clay comprising metakaolin, fully calcined kaolin, and combinations thereof”.
 	Claims 2-3, 5, 7-11, 14, 16-21 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-11, 13, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	URSCHELER ET AL (US 2004/0121079),
	in view of JP 2007-215693 (KAWAMUKAI-JP ‘593),
	and in view of JP 2000-303386 (KOGA-JP ‘386),
	and in view of EP 0 868 363 B1 (BERLIN-EP ‘363).
	URSCHELER ET AL ‘079 discloses a coated substrate comprising: a paper-type substrate; and a first barrier layer with a first barrier functionality and a second barrier layer with a second barrier functionality which is different from the first barrier functionality on the same side of the substrate; wherein the different barrier functionalities individually include, but are not limited to: oil and/or grease barriers; water vapor barriers; water resistance barriers; solvent barriers; aroma barriers; and/or oxygen barriers.  The binders for the barrier coatings comprise a polymer component (e.g., styrene butadiene latexes, polyvinyl alcohol, etc.) and a pigment (e.g., clay, kaoline, calcium carbonate, gypsum, mica, talc, etc.), wherein platy-type pigments (e.g., laminar nanoparticles, high aspect ratio clay, mica, talc, etc.) provide for enhanced barrier not required between the paper-type substrate, first barrier layer, and second barrier layer. The barrier layers have a total coating weight (first coating + second coating) of 3-60 g/m2, wherein the individual barrier layers have a typical coating weight of 0.1-30 g/m2.  The coated substrates have a preferred water vapor transmission rate of less than 40 g/(m2-day).  (entire document, e.g., paragraph 0015-0017, 0019, 0025, 0027, 0029, 0031, 0036, etc.) However, the reference does not specifically discuss the formulations of specific barrier layers.
 	 KAWAMUKAI-JP ‘593 discloses that it is well known in the art to form gas barrier coatings for paper substrates using coating compositions comprising: 100 parts of a water-soluble polymer (e.g., polyvinyl alcohol, etc.); and 10-150 parts of an inorganic laminar particles (e.g., clays such as kaolinite, halloysite, etc.; talc; mica, etc.), wherein the particles have a typical aspect ratio (diameter / thickness) of 50-5000; wherein the gas barrier coating has a typical coating weight of 0.1-10 g/m2 and wherein the gas barrier coating further optionally contains additives (e.g., colorants, etc.).  (paragraph 0005-0006, 0011-0012, 0015-0017, 0021, 0023-0024, 0032, 0035, etc.)
	KOGA-JP ‘386 discloses that it is well known in the art to form moisture (i.e., water) vapor barrier coatings for paper substrates using coating compositions comprising a synthetic resin latex (e.g., styrene-butadiene latex, etc.) and a phyllosilicate compound (e.g., talc, mica, etc.) in weight ratios of 30:70 to 70:30, wherein the phyllosilicate compound has an aspect ratio (diameter / thickness) of 5 or more, and wherein the moisture vapor barrier coating has a typical coating weight of 10-50 g/m2 and a water vapor permeability of 50 g/(m2/24 hr).  The reference further discloses that the moisture vapor barrier layer is typically used in combination with a gas barrier layer, wherein the gas barrier layer is applied first on the paper substrate in order to 
	BERLIN-EP ‘363 discloses that it is well known in the art that polyvinyl alcohol has excellent gas barrier properties, but is moisture-sensitive and loses its gas barrier properties when exposed to moisture or humidity.  The reference further discloses that it is well known in the art to position a gas barrier coating layer containing moisture-sensitive polyvinyl alcohol between a substrate (e.g., paper, paperboard, etc.) and a moisture-impermeable barrier coating layer in order to reduce the amount of water or moisture reaching the moisture-sensitive polyvinyl vinyl alcohol barrier layer. (Figure 1; paragraph 0007-0008, 0017, 0025-0026, etc.)
 	Regarding claims 1-3, 5, 7-11, 13, 16-18, 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known polyvinyl alcohol-containing gas barrier coating as disclosed in KAWAMUKAI-JP ‘593 as the first barrier coating in the coated substrates of URSCHELER ET AL ‘079 in combination with a known latex-containing moisture barrier coating as disclosed in KOGA-JP ‘386  containing high aspect ratio inorganic platelet materials (e.g., phyllosilicates such as mica, talc, kaolin, etc.) as the second different barrier coating positioned over the first barrier coating as suggested by BERLIN-EP ‘363 in the coated substrates of URSCHELER ET AL ‘079 in order to provide a coated paper-type substrate with advantageous combinations of excellent gas barrier properties and excellent water vapor barrier properties, wherein the latex-based moisture barrier coating in accordance with KOGA-JP ‘386 protects the underlying polyvinyl alcohol-based gas barrier coating in accordance with KAWAMUKAI-JP ‘593 containing moisture-sensitive polyvinyl alcohol from water and humidity, thereby preventing loss of gas barrier properties as suggested by BERLIN-EP ‘363.

	Regarding claim 21, one of ordinary skill in the art would have selected the formulation (e.g., types and/or amounts of binders; types and/or amounts of fillers; types and/or amounts of additional additives such as crosslinking agents, etc.) of the first and/or second barrier coatings of URSCHELER ET AL ‘079 to provide the desired degree of additional barrier functionality (e.g., aroma or oil vapor transmission rate, etc.) for specific applications.  Additionally and/or alternatively, one of ordinary skill in the art would have applied additional barrier layers specifically designed to block aroma or oil vapor transmission over the second latex-containing moisture barrier layer in order to provide the desired degree of additional barrier functionality (e.g., aroma or oil vapor transmission rate, etc.) for specific applications.

*      *      *

Claims 1-3, 5, 7-11, 13-14, 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2013/164646 (O’NEILL-WO ‘646), which incorporates WO 2004/061014 (PRUETT-WO ‘014) in its entirety by reference,
	and in view of EP 0 868 363 B1 (BERLIN-EP ‘363),


claimed invention
O’NEILL-WO ‘646

recited “substrate”
substrate (201, 301, 401, 501)

• fiber-based material (e.g., paper, etc.)


recited “first coating”
first barrier layer (203a, 303a, 403a, 503a) of first barrier coating (203, 303, 403, 503)

• platy inorganic particulate material (e.g., gypsum, kaolin, talc, mica, diatomaceous earth, aluminum trihydrate, etc., or combinations thereof) with a shape factor (diameter / thickness) of 10 or more, optionally in combination with other less platy (e.g., having a shape factor of 70 or less) or non-platy inorganic particulates (e.g., kaolin, calcium carbonate, dolomite, particles with shape factors of less than 10, etc.)

• one or more binders (e.g., latex binders such as styrene-butadiene latex; alcohol-based binders such as polyvinyl alcohol; etc. or mixtures thereof)

• illustrative, non-limiting example comprises a platy inorganic particulate material and an alcohol-based binder (e.g., polyvinyl alcohol)

• illustrative, non-limiting coating weight of 5 gsm


recited “second coating”
second barrier layer (203b, 303b, 403b, 503b) of first barrier coating (203, 303, 403, 503)

• platy inorganic particulate material (e.g., talc, mica, kaolin, etc.) (e.g., gypsum, kaolin, talc, mica, diatomaceous earth, aluminum trihydrate, etc. or combinations thereof) with a shape factor (diameter / thickness) of 10 or more, optionally in combination with other less platy or non-platy inorganic particulates (e.g., kaolin, calcium carbonate, dolomite, particles with shape factors of less than 10, etc.)

• one or more binders (e.g., latex binders such as styrene-butadiene latex; alcohol-based binders such as polyvinyl alcohol; etc. or mixtures thereof)

• can be the same as the first barrier layer (203a, 303a, 403a, 503a) of first barrier coating (203, 303, 403, 503) or different in composition (e.g., but not limited to, different with respect to platy inorganic particulate material, etc.) from the first barrier layer (203a, 303a, 403a, 503a) of first barrier coating (203, 303, 403, 503)

• illustrative, non-limiting coating weight of 5 gsm



not required: (i) between the substrate, the first barrier layer of the first barrier coating, and the second barrier layer of the first barrier coating. For example, see Figures 2-3:


    PNG
    media_image1.png
    335
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    478
    630
    media_image2.png
    Greyscale


The weight ratio of the platy inorganic particulate material to alcohol-based binder can be from 90:10 to 10:90 (or about 80:20 to about 20:80; or about 70:30 to 30:70; or about 60:40 to 40:60, or about 50:50).  The coated substrate is generally formed by sequentially applying the various coatings and/or layers onto the substrate -- for example: (i) applying the first barrier coating (e.g., 203a, 303a) directly on the first side of the substrate, followed by sequentially applying the second barrier coating (e.g., 203b, 303b) directly on the first barrier coating on the first side of the substrate. The barrier coatings inhibit the transmission of one or more materials (e.g., oxygen, moisture, grease, and/or aromas) through the coated paper-type substrate.  (entire document, e.g., page 24-33, 29, 39-41, etc.)  However, the reference does not specifically 
	BERLIN-EP ‘363 discloses that it is well known in the art to use a combination of 95-50 wt% polyvinyl alcohol and 5-50 wt% hydrophobic polymer (e.g., styrene-butadiene copolymer, etc.) as a binder for gas barrier coatings in order to reduce the moisture sensitivity of a polyvinyl alcohol-based gas barrier layer, since it is well known that polyvinyl alcohol has excellent gas barrier properties, but is moisture-sensitive and loses its gas barrier properties when exposed to moisture or humidity.  (Figure 1; paragraph 0007-0008, 0013-0017, 0025-0026, 0023, 0026, 0028-0029, etc.)
 	Regarding claims 1-3, 5, 7-10, 13-14, 17-20, 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sequentially apply a first barrier layer (e.g., 203a, 303a, etc.) on the first side (202, 302, etc.) directly onto the paper-type substrate of O’NEILL-WO ‘646, followed by applying a second barrier layer (e.g., 203b, 303b, etc.) directly onto the first barrier layer (e.g., 203a, 303a, etc.) in order to produce coated paper-type substrates with excellent barrier properties to one or more of oxygen, water vapor, grease, and/or aromas. 
 	Further regarding claims 1, 13, 22, since the claims use the open term “comprising” with respect to both the recited first coating and the recited second coating, the first and second coatings can each contain other materials as long as the explicitly recited components are present in the recited amounts.  Furthermore, since Applicant has not excluded the presence of latex in the recited first coating and/or has not excluded the presence of polyvinyl alcohol in the recited second coating, a single coating composition containing a mixture of polyvinyl alcohol and styrene butadiene latex binders meets both the “comprising at least one alcohol-based binder” comprising at least one latex binder” limitation for the recited second coating.  
 	Further regarding claims 1, 13, 22, since O’NEILL-WO ‘646: (i) explicitly allows for the first barrier coating (e.g., 203a, 303a) and the second barrier coating (e.g., 203b, 303b) to contain different platy inorganic particulate materials, one of ordinary skill in the art would have been motivated to incorporate a first platy inorganic particulate material (e.g., gypsum, kaolin, mica, diatomaceous earth, aluminum trihydrate, etc.) in the first barrier coating (e.g., 203a, 303a) and a second different platy inorganic particulate material (e.g., talc) in the second barrier coating (e.g., 203b, 303b) to allow for the first barrier coating (e.g., 203a, 303a) and the second barrier coating (e.g., 203b, 303b) to be individually optimized for specific types of barrier properties (e.g., for gases, moisture, oils, small molecules, etc.), adhesion properties, hardness, durability, material costs, and/or visual characteristics) for particular barrier laminate applications.  
 	Additionally and/or alternatively, regarding claims 1, 13, 22, since the present claims do not explicitly require the compositions of the first coating and the second coating to be different; one of ordinary skill in the art would have utilized the same barrier coating composition containing: (1) a mixture of alcohol-based binder and latex co-binder (as suggested by BERLIN-EP ‘363; and (2) a mixture of inorganic particulate materials (i.e., talc, in combination with other platy or non-platy inorganic particulate materials such as gypsum, kaoline, diatomaceous earth, etc.); to form both the first barrier layer (e.g., 203a, 303a, etc.) and the second barrier layer (e.g., 203b, 303b, etc.) on the first side (202) of the paper-type substrate of O’NEILL-WO ‘646 in order to provide excellent barrier properties and/or to minimize the effect of localized coating layer defects (e.g., pinholes, etc.) or non-uniformities in individual barrier layers on the overall barrier properties of the coated substrate, wherein the presence of a styrene-butadiene copolymer 
 	Further regarding claims 1, 13, 16, 22, since: (i) O’NEILL-WO ‘646 clearly allows for barrier coating compositions used to form the first barrier coating (e.g., 203a, 303a) and the second barrier coating (e.g., 203b, 303b) to contain mixtures of binders (e.g., an alcohol-based binder) and co-binders (e.g., styrene-butadiene latex); (ii) BERLIN-EP ‘363 discloses useful binder combinations comprising 95-50 wt% polyvinyl alcohol and 5-50 wt% hydrophobic polymer (e.g., styrene-butadiene copolymer, etc.) as binders for moisture-resistant gas barrier coatings; and (iii) O’NEILL-WO ‘646 suggests weight ratios of platy inorganic particulate material to alcohol-based binder of 90:10 to 10:90 (or about 80:20 to about 20:80; or about 70:30 to 30:70; or about 60:40 to 40:60, or about 50:50) for barrier coatings; using a known PVOH + styrene-butadiene latex mixture in accordance with BERLIN-EP ‘363 in polyvinyl alcohol-containing barrier coating compositions with a weight ratio of PVOH : platy inorganic particulate material of 90:10 to 10:90 in accordance with O’NEILL-WO ‘646 would result in barrier coating compositions with a weight ratio of platy inorganic particulate material : styrene-butadiene latex cobinder which at least partially overlaps the recited talc : latex binder weight ratio of 4:1 to 1:3 as recited in claims 1, 13, 22 (or 2:1 to 1:1, as recited in claim 16).  For example, in a barrier coating composition containing a binder component comprising 90 parts of PVOH binder and 10 parts of styrene-butadiene latex co-binder, with a weight ratio of 90 parts PVOH binder to 10 parts of talc, the weight ratio of talc to latex is about 1:1.  Similarly, for example, in a barrier coating composition containing a binder component comprising 50 parts of PVOH binder and 50 parts of styrene-butadiene latex co-binder, with a weight ratio of 25 parts 
 	Additionally and/or alternatively, further regarding claims 1, 13, 16, 22, one of ordinary skill in the art would have selected the relative amounts of polyvinyl alcohol (PVOH) binder, styrene-butadiene latex co-binder, and platy inorganic particulate material in the barrier coating compositions used to form the first barrier coating (e.g., 203a, 303a) and the second barrier coating (e.g., 203b, 303b) to obtain the optimal combination of performance properties (e.g., barrier properties with respect to specific materials; adhesion characteristics; durability; visual characteristics; material costs; etc.) for specific barrier laminate or packaging applications.
 	Regarding claim 10, one of ordinary skill in the art would have selected: (i) the combined thickness of the first barrier layer (e.g., 203a, 303a, etc.) and the second barrier layer (e.g., 303b, 303b, etc.) of the first barrier coating on the first side of the paper-type substrate of O’NEILL-WO ‘646; to be relatively thin (e.g., less than 50 gsm) in order to produce barrier coatings without excessive thickness (which can cause issues of increased material cost, longer drying times, and/or problems when the paper-type substrate is folded or creased, etc.). 
	Regarding claim 11, one of ordinary skill in the art would have selected: (i) the formulation(s) of the first barrier layer (e.g., 203a, etc.) and a second barrier layer (e.g., 203b, etc.) on the first side (202) of the paper-type substrate of O’NEILL-WO ‘646; in order to obtain the desired or required water vapor transmission rate required for specific applications.
 	Regarding claims 19-20, one of ordinary skill in the art would have incorporated known additional platy or non-platy inorganic particulate materials in the coating formulation(s) for the first barrier layer (e.g., 203a, 303a, etc.) and second barrier layer (e.g., 203b, 303b, etc.) on the first side (202) of the paper-type substrate of O’NEILL-WO ‘646 in order to provide the desired 
 	Regarding claim 21, one of ordinary skill in the art would have selected: (i) the individual formulations (e.g., amounts and types of binders; the amounts, types and/or sizes of platy particulate materials, etc.) in the coating compositions for the first barrier layer (e.g., 203a, 303a, etc.) and second barrier layer (e.g., 203b, 303b, etc.) on the first side (202) of the paper-type substrate of O’NEILL-WO ‘646 in order to obtain the aroma or oil vapor transmission rate required for specific end-use applications.

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.
	(A) Applicant argues that the combination of URSCHELER ET AL ‘079 and KAWAMUKAI-JP ‘593 and KOGA-JP ‘386 and BERLIN-EP ‘363 fail to teach or suggest a substrate wherein the recited first coating is directly in contact with the substrate and the recited second coating is directly in contact with the first coating.  However, BERLIN-EP ‘363 clearly teaches that it is well known in the art that gas barrier layers formed from water-soluble polymers (e.g., polyvinyl alcohol) are moisture-sensitive and lose their gas barrier properties when exposed to moisture or humidity, and therefore it is common and desirable to provide a moisture barrier layer between moisture-sensitive gas barrier layers and a moisture-containing environment in order to prevent moisture or water from reaching the moisture-sensitive gas barrier layers.  Therefore, in view of the teachings in BERLIN-EP ‘363 with respect to the negative effect of moisture on the gas barrier properties of a polyvinyl alcohol-based barrier commensurate in scope with the present claims from the recited structural arrangement of substrate, first coating, and second coating.
 	(B) Applicant argues that URSCHELER ET AL ‘079 does not suggest an alcohol-based binder between a latex-based layer and the substrate claimed invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See the Examiner’s comments above with respect to the teachings of BERLIN-EP ‘363, which suggest known, advantageous structural arrangements of barrier layers with different barrier functionalities (i.e., a moisture barrier layer positioned over an underlying gas barrier layer).  Therefore, BERLIN-EP ‘363 provides guidance and motivation for one of ordinary skill in the art to produce coated substrates with multiple barrier functionalities in accordance with URSCHELER ET AL ‘079 in which a first layer having a gas 
	(C) While Applicant generally alleges that URSCHELER ET AL ‘079 teaches away from the claimed combination, Applicant does not provide specific arguments to support this statement.  However, see section (C) in the Response to Arguments in the previous Office Action mailed 05/13/2021, which fully addresses Applicant’s arguments previously presented on 01/11/2021 with respect to URSCHELER ET AL ‘079’s alleged teaching away from the claimed invention.  Furthermore, see section (D) in the Response to Arguments in the previous Office Action mailed 05/13/2021, which fully addresses Applicant’s arguments previously presented on 01/11/2021 with respect to how the combination of URSCHELER ET AL ‘079 and KAWAMUKAI-JP ‘593 and KOGA-JP ‘386 and BERLIN-EP ‘363 teach or suggest all elements of independent claims 1, 13, and dependent claims 2-3, 5, 7-11, 14, 16-21.  Applicant has not provided probative evidence of criticality and/or unexpected results commensurate in scope with the present claims.
 	(D) Applicant argues that O’NEILL-WO ‘646 only teaches first barrier layers (e.g., 203a, etc.) and second barrier layers (e.g., 203b, etc.) that differ only in the platy particulate material and further requires the use of the same binder (i.e., polyvinyl alcohol alone) in both the first barrier layers (e.g., 203a, etc.) and second barrier layers (e.g., 203b, etc.).  However, the differences in the platy particulate material used in the first barrier layers (e.g., 203a, etc.) and illustrative, non-limiting examples of different barrier compositions, as clearly implied by the use of the term “e.g.,”.  Contrary to Applicant’s assertions, O’NEILL-WO ‘646 does not explicitly require the binders in the first barrier layers (e.g., 203a, etc.) and second barrier layers (e.g., 203b, etc.) to be the same, and therefore the reference reasonably implies that the first barrier layers (e.g., 203a, etc.) and second barrier layers (e.g., 203b, etc.) can differ in both platy particulate material and binder.  Applicant has not provided persuasive evidence to the contrary.
 	Furthermore, even assuming that O’NEILL-WO ‘646 only allows for difference in the platy particulate material in the first barrier layers (e.g., 203a, etc.) and second barrier layers (e.g., 203b, etc.) -- a point NOT conceded by the Examiner -- it would have obvious to use a single mixture of multiple binders (e.g., both polyvinyl alcohol and latex, as suggested by BERLIN-EP ‘363) as the binder component in the barrier coating compositions to form both the first barrier layers (e.g., 203a, etc.) and second barrier layers (e.g., 203b, etc.) of O’NEILL-WO ‘646 in order to achieve the reasonably predictable result of a defect-free barrier layer (e.g., 203, etc.) (due to the second barrier layer covering any defects or pinholes in the first barrier layer) which exhibits excellent interlayer adhesion (due to the use of the same binder for both the first and second barrier layers), and gas barrier properties which are resistant to moisture (as suggested by BERLIN-EP ‘363) on the first surface of a substrate.  The use of multiple binders in barrier coating compositions is consistent with the teachings in O’NEILL-WO ‘646, which clearly disclose barrier coatings containing multiple binders (“one or more binding or cobinding agents”), such as alcohol-based binder, latex polymers (e.g., styrene-butadiene latex), etc. -- 
 	(E) Applicant argues that O’NEILL-WO ‘646 only discloses first barrier coatings comprising a platy inorganic particulate material and an alcohol binder.  However, O’NEILL-

“In a further embodiment, the first and/or second barrier coating comprises one or more binding or cobinding agents.  For example, latex, which may, optionally, be carboxylated, including: a styrene-butadiene rubber latex,…, starch derivatives, sodium carboxymethyl cellulose, alcohol-based binder, and proteins.” (emphasis added) (O’NEILL-WO ‘646, line 6-10, page 28)   

Additionally, the disclosure of first barrier coatings containing alcohol-based binders alone merely represent illustrative, non-limiting, examples.  See MPEP 2123, previously cited in the Office Action mailed 05/13/2021 (page 19).  Therefore, O’NEILL-WO ‘646 does not limit the first barrier layer (e.g., 203a, etc.) to only a single alcohol-based binder and does not limit the second barrier layer  (e.g., 203b, etc.) to only a single latex binder, but instead permits and suggests barrier layer compositions which contain both alcohol-based binders and latex binders. Applicant has not provided probative evidence of criticality and/or unexpected results commensurate in scope with the present claims.
	(F) Applicant argues that a single coating composition containing a mixture of polyvinyl alcohol and styrene butadiene latex binders (e.g., as disclosed in BERLIN-EP ‘363) cannot meet the limitation of a second coating “comprising at least one latex binder and a talc” which directly contacts the recited first coating which in turn directly contacts a substrate.  However, as discussed above, since present claims 1, 13, 22 utilize open transitional language (i.e., “comprising of”) with respect to both the recited first coating and the recited second coating, the first and second coatings can each contain other materials as long as the recited components are present.  Therefore, a single coating composition containing: (i) a mixture of polyvinyl alcohol and styrene butadiene latex binders (e.g., as suggested in BERLIN-EP ‘363); and (ii) a mixture 
 	(G) Applicant argues that KOGA-JP ‘386 and BERLIN-EP ‘363 fail to cure the alleged deficiencies of O’NEILL-WO ‘646 (i.e., with respect to the required arrangement of the recited alcohol-based binder-containing first coating, the recited latex binder-containing second coating, and substrate).  
 	With respect to KOGA-JP ‘386 in combination with O’NEILL-WO ‘646, Applicant’s arguments are moot because of the new grounds of rejection necessitated by the Claim Amendments filed 09/09/2021.
 	With respect to BERLIN-EP ‘363, Applicant’s arguments that BERLIN-EP ‘363 only discloses single layer coatings and therefore fails to disclose the recited multiple coating layers is unpersuasive when BERLIN-EP ‘363 is relied upon to illustrate it is well known in the art to use multiple binders (e.g., polyvinyl alcohol in combination with styrene-butadiene copolymer) to improve moisture resistance of gas barrier layers.  One of ordinary skill in the art would have reason to believe that the disclosed benefit or advantage (i.e., reduced moistures sensitive in polyvinyl alcohol-containing barrier coatings) would be present regardless of whether the 
 	(H) Applicant argues the Examiner has not provided “articulated reasoning with some rational underpinnings to support the legal conclusion of obviousness.” with respect to the rejections under 35 U.S.C 103 based on O’NEILL-WO ‘646. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
 	O’NEILL-WO ‘646 discloses paper substrate coated with multiple barrier coating layers, wherein the barrier coating layers can have the same composition (e.g., same platy particulate and same binder) or different compositions (e.g., different platy particulate material and/or different binders), while BERLIN-EP ‘363 disclose binder mixtures with well-recognized beneficial effects, which when used in the barrier coatings of O’NEILL-WO ‘646, produce first barrier layers (e.g., 203a, etc.) and second barrier layers (e.g., 203b, etc.) which meet the compositional limitations of both the recited first coating and recited second coating in the present claims with respect to the binder component,.

MPEP 2144    Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]

II.    THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES 
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.").

* * *

MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012]

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

In the present instance, one of ordinary skill in the art would reasonably expect that applying multiple layers of a barrier coating composition containing both polyvinyl alcohol and latex as suggested in BERLIN-EP ‘363 as the binder component would successfully achieve the predictable result of paper-based articles with defect-free barrier layers with reduced moisture sensitivity (as suggested by BERLIN-EP ‘363).

MPEP 2144    Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015]
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


* * *

    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

IV.    RATIONALE DIFFERENT FROM APPLICANT’S IS PERMISSIBLE 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).

The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. (KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385.)  As discussed in detail above, the Examiner has provided a clear line of reasoning for combining the cited references based on the reasonable expectation of successfully achieving a predictable advantageous result. Applicant has not provided probative evidence of criticality and/or unexpected results commensurate in scope with the present claims.
	(I) Applicant argues that the recited layer structure of substrate, first coating, and second coating provides unexpected results with respect to barrier properties. While the Examples in the specification provide limited evidence that the combination of a first coating and second coating on the same side of a substrate provides unexpected reductions in both WVTR and OVTR properties, the showings in the specification is not commensurate in scope with the present claims -- for example, but not limited to: 

• the type and/or amount of alcohol-based binder in the first coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a first coating containing: (i) alcohol-based binders  which are different (e.g., copolymers of vinyl alcohol with acetate or (meth)acrylate, etc.) from the PVOH resins with a degree of hydrolysis of ~88% to ~98% used in the Examples in the specification; and/or (ii) alcohol-based binders in amounts which are different (e.g., 20 wt%, 95 wt%, etc.) from the ~47 wt% to 50 wt% PVOH used in the Examples in the specification; particularly in view of Applicant’s assertions regarding the unexpected and surprising reductions in both WVTR and OVTR, and since the type and/or amount of polymer in a coating is reasonably expected to materially affect the barrier properties of the coating. 



• the ratio of inorganic particulate material and alcohol-based binder in the first coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a first coating containing inorganic particulate material and alcohol-based binder in ratios which are substantially different (e.g., 5:1, 1:10, etc.) from the 1:1 ratio used in the Examples in the specification; particularly in view of Applicant’s assertions regarding the unexpected and surprising reductions in both WVTR and OVTR, since the ratio of particle to binder in a coating is reasonably expected to materially affect the barrier properties of the coating.

• the coat weight of the first coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a first coating with a coat weight  which are substantially different (e.g., 2 gsm, 30 gsm, etc.) from the 10 gsm used in the Examples in the specification; particularly in view of Applicant’s assertions regarding the unexpected and surprising reductions in both WVTR and OVTR, since the coat weight of a coating is reasonably expected to materially affect the barrier properties of the coating.

• the type and/or amount of latex binder in the second coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a second coating containing: (i) latex binders which are different  (e.g., styrene-acrylate, polyurethane, polyester, acrylate, ethylene-acrylate, etc.) from the styrene-butadiene latex used in the Examples in the specification; and/or (ii) latex binders in amounts which are different (e.g., 20 wt%, 95 wt%, etc.) from the 35 wt% used in the Examples in the specification; particularly in view of Applicant’s assertions regarding the unexpected and surprising reductions in both WVTR and OVTR, since the type and/or amount of latex binder in a coating is reasonably expected to materially affect the barrier properties of the coating.

• the amount and/or shape of the phyllosilicate in the second coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a second coating containing phyllosilicates which are substantially different in: composition(e.g., pyrophyllite, kaolin, 

• the ratio of talc and latex binder in the second coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a second coating containing talc and latex binder in ratios which are different (e.g., 5:1, 1:10, etc.) from the 35:65 ratio used in the Examples in the specification; particularly in view of Applicant’s assertions regarding the unexpected and surprising reductions in both WVTR and OVTR, since the ratio of particle to binder in a coating is reasonably expected to materially affect the barrier properties of the coating.

• the coat weight of the second coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a second coating with a coat weight (e.g., 3 gsm, 30 gsm, etc.) which are substantially different from the 10 gsm used in the Examples in the specification; particularly in view of Applicant’s assertions regarding the unexpected and surprising reductions in both WVTR and OVTR, since the coat weight of a coating is reasonably expected to materially affect the barrier properties of the coating.

• the presence of additional components in the first coating and/or the second coating -- Applicant has not provided evidence that the relied upon unexpected reductions in both WVTR and OVTR from the combined first coating and second coating would be present with a first coating and/or a second coating which contains non-trivial amounts of additional components (e.g., additional binders, crosslinkers, additives, etc.) which are absent (or present in different amounts) in the Examples in the specification; particularly in view of Applicant’s assertions regarding the unexpected and surprising reductions in both WVTR and OVTR, since the presence of additional components (e.g., additional polymers, additives, etc.) in non-trivial amounts is reasonably expected to materially affect the barrier properties of the coating.  Furthermore, the Examiner has reason to believe that minimum amounts of alcohol-based binder and inorganic particulate material need to be present in the first coating and minimum amounts of latex binder and phyllosilicate need to be present in the second coating in order to exhibit the relied upon reductions in both WVTR and OVTR from the combined first coating and second coating. The present claims place no limits on the amounts of alcohol-based binder and inorganic particulate material in the first coating as a whole, as long as the alcohol-based binder and inorganic particulate material are present in any amount (and in the case of claim 8, as long as the stated ratio between inorganic particulate material and alcohol-based binder is satisfied).  Similarly, the present claims place no limits on the amounts of latex binder and talc in the second coating as a whole, as long as the latex binder and talc are present in any amount (and in the case of claim 16, as long as the stated ratio between talc and latex binder is satisfied).



MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the present instance, Applicant has not provided persuasive objective evidence of the asserted unexpected and surprising reductions in both WVTR and OVTR which are reasonably representative of the full scope of the claimed invention and/or provide sufficient persuasive evidence that the very limited showings provided by the specification can be reasonably extended by one of ordinary skill in the art over the entire scope of the present claims, given the numerous compositional factors (e.g., amount and/or type of binder, amount and/or type of filler, amount and type of additional components, etc.) which are known in the art to materially affect the barrier properties of a coating, and particularly in view of the Applicant’s repeated assertions regarding the surprising nature of the unexpectedly reductions in both WVTR and OVTR exhibited in the Examples in the specification, which Applicant attributes to the combined first coating and second coating.  In view of the above, the showings of unexpected results provided by the specification are not commensurate in scope with the present claims, despite Applicant’s assertions to the contrary.
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BATTERSBY ET AL (US 2012/0207887) and SHAW ET AL (US 2001/0001284) suggest the use of multiple barrier layers which minimize or eliminate the negative effects of defects and/or pinholes in individual barrier layers.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 20, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787